DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s elects Species I (Claims 1-2, 4, 8-9, 13-14 and 17-20) with traverse in the reply filed on 10/04/22 is acknowledged. In the Remarks, Applicant argues that simultaneous examination of Species II-IV (Claims 3, 5-7, 10-12 and 15-16) will not present an undue burden. Examiner respectfully disagrees, as pointed out in the Requirement for Restriction/Election, mailed on 08/05/22, that the configurations/structures of Species II, III and IV are totally different and not obvious over each other. Hence, there is a search and/or examination burden on the Examiner. 
However, upon incorporating the allowable subject matter (see Section 9 of this Office Action), Applicant may rejoin the nonelected inventions (Species II-IV) providing no 112 issues.

Specification/Drawing Objections
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. 
For example, page 5 of the specification recites reference signs “232” and “234”; however, figure 2 fails to include the reference signs. Similarly, figures 3, 4, 5 and/or 6 fail/s to include a number of reference sign/s (e.g., “530”/“630”). In addition, figure 5 fails to show a first and second voltage-controlled current sources as described in the specification (e.g., page 7, line 6). Appropriate correction is required.

Information Disclosure Statement (IDS)
4.	The IDS submitted on 04/22/21 has been entered and considered by the Examiner. However, note that “TW-I594584B” has not been considered by the Examiner due to failure of uploading this document into the system.

Claim Objections
5.	Following claims are objected to because of the following informalities: 
	in claim 1, “circuit operatively coupled to the TIA circuit and configured” (line 7) should be replaced with “circuit, operatively coupled to the TIA circuit, configured”;
	in claim 8, “an RF receiver” (line 1) should be replaced with “a radio frequency (RF) receiver” and “using” (line 2) should be replaced with “utilizing”;
	in claim 13, “circuit operatively coupled to the TIA circuit and configured” (line 10) should be replaced with “circuit, operatively coupled to the TIA circuit, configured”; and
	in claims 17-18 “wherein RF signal circuit path” (line 1) should be replaced with “wherein the RF signal circuit path”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 8, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balankutty (US 2011/0124307 A1) and in view of Sivonen (US 2020/0028534 A1). 

Regarding claims 13 (system), 8 (method) & 1 (circuit), Balankutty teaches an electronic system (Figure 1: 100) comprising: a low noise amplifier (LNA) circuit configured to receive a radio frequency (RF) signal (Figure 1: 101 “LNA”) when operatively coupled to an RF antenna (Figure 1: 128 antenna); and an RF signal circuit path (Figure 1: “I-Signal Path” & “Q-Signal Path”) including: a local oscillator (LO) circuit to produce a LO signal (Figure 1: 140 “LOINPUT”); a mixer circuit configured to mix the RF signal with the LO signal to produce a mixed RF signal (Figure 1: 112 “Passive Mixer”); a transimpedance amplifier (TIA) circuit to receive the mixed RF signal (Figure 1: 114 “TIA”); and a pass-filter circuit operatively coupled to the TIA circuit (Figure 1: 116 “LPF”). Although Balankutty teaches the LNA and TIA, Balankutty does not explicitly disclose an error reduction circuit operatively coupled to the TIA circuit and configured to reduce voltage error caused by parasitic charge at an output of the LNA circuit. In a related field of endeavor, Sivonen discloses an error reduction circuit operatively coupled to the TIA circuit and configured to reduce voltage error caused by parasitic charge at an output of the LNA circuit (Figure 4: 132 mixer & Paragraph 41: the maximum amount of RF output current produced by the LNA 110 is driven to the mixer 132 instead of to the parasitic impedances presented at the output of the LNA 110 and it is also important that the TIAs 134 see a high impedance looking into the mixer). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Balankutty’s RF receiver to include an error reduction circuit as in Sivonen. One of ordinary skill in the art would be motivated to do so to reduce noise, Paragraph 19.

Regarding claim 17, the combination of Balankutty and Sivonen teaches the electronic system of claim 13. In addition, Balankutty discloses wherein RF signal circuit path is an in-phase signal circuit path (Figure 1: “I-Signal Path”).  

Regarding claim 18, Balankutty further discloses wherein RF signal circuit path is a quadrature circuit path (Figure 1: “Q-Signal Path”).  

Regarding claim 20, Balankutty also discloses wherein the mixer circuit produces a low radio frequency (LF) signal, and the pass filter is a low pass filter (Figure 1: 116 “LPF”).

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balankutty, in view of Sivonen and in further view of Wang (US 2006/0045219 A1). 

Regarding claim 19, Although the combination of Balankutty and Sivonen teaches the electronic system of claim 13, the combination does not explicitly disclose wherein the mixer circuit produces an intermediate radio frequency (IF) signal, and the pass filter is a baseband pass filter. In a related field of endeavor, Wang discloses wherein the mixer circuit produces an intermediate radio frequency (IF) signal, and the pass filter is a baseband pass filter (Figure 5: “Baseband Selection Filter”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s RF receiver to include a baseband filter as in Wang. One of ordinary skill in the art would be motivated to do so to improve performance, Paragraph 8.

Allowable Subject Matter
9.	Claims 2, 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633